Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151521                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 151521
                                                                    COA: 324590
                                                                    Wayne CC: 13-008655-FC
  DEJUAN CARUTH HUNTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this appeal is considered, and the appeal is DISMISSED with
  prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2016
           p0119
                                                                               Clerk